DETAILED ACTION

Applicants’ response filed 2/19/2021 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 21-41 are pending. 
Rejections under 35 USC 112 are presented for the newly added claims 21-41. 
Application is pending. 

Claim Rejections - 35 USC § 112, 1st paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


    PNG
    media_image1.png
    456
    674
    media_image1.png
    Greyscale

The claim refers to “…a logic unit to perform a compute-near-memory operation on the error-corrected read data…” 
There is nothing in the specification that clearly defines the “compute-near-memory operation”.
The specification refers to a tensor operation which is a matrix multiplication operation on data stored in the memory media (i.e., paragraph 0030 of the specification). Applicants are advised to use this terminology in the claims. 
Independent claims 28 and 35 are rejected for similar reasons. Respective dependent claims are rejected at least based on dependency. 
Corrections are requested. 

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
For example, claim 21 recites:

    PNG
    media_image1.png
    456
    674
    media_image1.png
    Greyscale

The claim states, “…a memory media to set present reference voltage to read data from the memory media…” 
This appears to contradict the specification (i.e., paragraph 0030) which suggests the compute device read data from the memory media. Therefore it would make sense for the compute device to set the reference voltage for reading data. Applicants are requested to revisit this limitation and make corrections accordingly. 
The claim refers to “…a logic unit to perform a compute-near-memory operation on the error-corrected read data…” 
It is not clear what the compute-near-memory operation is referring to in the claim. There is nothing in the specification that clearly defines the “compute-near-memory operation” as pointed out above.
The specification refers to a tensor operation which is a matrix multiplication operation on data stored in the memory media (i.e., paragraph 0030 of the specification). Applicants are advised to use this terminology in the claims. 
Independent claims 28 and 35 are rejected for similar reasons. Respective dependent claims are rejected at least based on dependency. 
Corrections are requested. 





Conclusion
It is the Examiner’s conclusion that the claims of the present application, as presented, are not clear and are not fully supported by the specification as presented. Applicants are encouraged to formulate claim language to clearly recite the novelty of the application. The Examiner recommends using exact terminology from the specification and/or drawings (i.e., paragraph 0030 and Figure 5). The Examiner believes if the claims are claimed correctly the application can be passed to issue as the concepts stated in paragraph 0039 and Figure 5 have been searched. If Applicants believe an interview with the Examiner might advance prosecution then they are welcome to contact the Examiner with proposed amendments for a discussion. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817.  The examiner can normally be reached on Monday-Friday 9am-5:30pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112